Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I and Sub-species B (Figures 1, 11-18D), corresponding claims 1, 4-15, 17-28, 38, 40, 42-45 (see cancelled claims 2-3, 16, and 39) in the reply filed on 01/07/2022 is acknowledged.
With regards to claim 45, Applicant elected the species I (figure 1) that is a power food processing system, therefore, claim 45 (operation by manual) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Thus, claims 1, 4-15, 17-28, 38, 40, 42-44 are elected and examined below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body in claim 1 (please note that the spiralizer attachment 70 has many body structures. It is unclear what the body in claim 1 refers to. It needs to label) and the spiralizer attachment is directly coupled to said rotating component in claim 40 (it appears all drawings showing 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In this case, the abstract appears less than 50 words.
The disclosure is objected to because of the following informalities: the same reference is called two different parts, for examples, the reference “100” is called the base and the blade plate in Para. 84; the “110” is called a disc blade in Para. 88 and the blade plate in Para. 89; and the “70” is called interchangeable attachments in Para. 78, a spiralizer attachment in Para. 78, the spiralizer blade attachment in Para. 81, and the attachment in Para. 83. Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 “opening” should read –the opening--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-15, 17-28, 38, 40, 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 is “a spiralizer attachment for a kitchen appliance”.  From this preamble, it appears Applicant is seeking protection for the spiralizer attachment by itself, without the kitchen appliance. However, in the body of claim 1 recites “a base configured to attach to said blade plate such that said at least one continuous slice is collected within said base; wherein said base is configured to couple to a rotatable component of said body” and latter in claim 4 recites that the base includes an attachment area… in claims 11-13 “a removable lid”, in claim 14 “a plunger”   There are two lines of thought on this; 
One is that claim should be interpreted as a combination of a spiralizer attachment and a kitchen appliance, which is seemingly not what the preamble suggests. Two is that it is not a combination. What structure is being claimed?  If the kitchen appliance is not positively recited, then any prior art held against it would not need to show a kitchen appliance, it would only need to show the structure of the spiralizer attachment, and then it is not clear what structural scope to give the language in the body of the claim 1 and other depending claims.
Claim 1, line 3 recites “a rotatable blade plate…a rotatable component” is unclear what it is being claimed because the preamble of claim 1 is directed to a portable attachment capable of being movable or rotatable in many different ways. Claims 4 has the same issue.
The scopes of Claims 11-14 are unclear since the preamble is directed to a spiralizer attachment, not a kitchen appliance.
Claim 15, line recites “a base connected to said rotatable component for rotation about an axis” is unclear whether the axis refers to the base or the rotatable component.
Claim 38 “said spiralizer” in the last sentence lacks of antecedent basis in the claim. This recitation is indefinite because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures. 
All claims dependent from claims 1, 15, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent from rejected parent claims, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8, 11-12, 14-15, 17-19, 21-26, 28, 38, 40, 42-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Antkowiak et al (US 2018/0353014) hereinafter Antkowiak.
Regarding claim 1, as best understood, Antkowiak shows a kitchen appliance (Figures 1 and 6) including a spiralizer attachment (a spiralizer attachment 240, a cover 208, a power train 201, a body 200, Figure 2), wherein the spiralizer attachment comprises:
a body (200, Figure 2);
a rotatable blade plate (240, Figure 2) associated with said body, said blade plate including a slot (Figures 5-6 shows a slot for guiding spiral cut foods 601) and at least one blade (245), wherein rotation of said blade plate relative to a food item forms at least one continuous slice of the food item (Figure 6); and
a base (a bowl 104, Figure 6) configured to attach to said blade plate such that said at least one continuous slice is collected within said base;
wherein said base is configured to couple to a rotatable component (the power train 201, Figure 3) of said body.
Regarding claim 4, as best understood, Antkowiak shows that said base includes an attachment area (area of a spindle 105) having a contour generally complementary (106, Figure 3) to said rotatable component.
Regarding claim 5, as best understood, Antkowiak shows that said blade plate includes a first blade (a vertical spiking blade, Figure 2 below) and a second blade (a horizontal blade, Figure 2 below), each of the first blade and the second blade having at least one cutting surface (Para. 20 recites “one or more cutting blades 245 and may have a food centering or guide feature, here illustrated by an upright cylindrical or hollow post 246 having a sharpened or penetrating upper edge 247” which intrinsically each has at least one cutting surface).

    PNG
    media_image1.png
    453
    585
    media_image1.png
    Greyscale

Regarding claim 7, as best understood, Antkowiak shows that a position of said second blade relative to said first blade defines a length of said continuous slice (Figure 2 shows a vertical spiking blade or the 2nd blade and a horizontal blade or the 1st blade which defines a length of said continuous slice as see in Figure 6).
Regarding claim 8, as best understood, Antkowiak shows that said at least one cutting surface of said second blade divides said at least one continuous slice into a plurality of elongated strands (see Figure 6, the vertical spiking blade creates a plurality of spiral cut foods 601).
Regarding claim 11, as best understood, Antkowiak shows that a removable lid (113, Figure 4) having an opening and a hollow interior (Figures 1 and 6 show a lid 113 having an opening and a hollow interior for receiving the spiral cutting disk insert 240) configured to cooperate with said blade plate to receive said food item (Figure 6). 
Regarding claim 12, as best understood, Antkowiak shows that said removable lid includes a food receiving component (a chute 121 and a pusher 122, Figures 1, 4 and 6) movable between a first position, adjacent an upper surface of said lid and a second position (Para. 17 recites “food is loaded through the secondary curling chute 121 and urged into the cutting disk 133 by the pusher 122. Food is thus passed through the rotating cutting disk 133 and subsequently collected in the bowl 104”).
Regarding claim 14, as best understood, Antkowiak shows that a plunger (the pusher 122, Figure 1) insertable into the opening, a force applied by said plunger maintaining contact between said food item and said blade plate (Figure 6).
Regarding claim 15, Antkowiak shows the kitchen appliance (Figures 1-6) comprising:
a food processor (100, Figure 1) including a driven rotatable component (201, Figure 2); and
a spiralizer attachment (240, 208, 200) configured for removable association with said food processor (Figure 1), said spiralizer attachment including at least one blade operably coupled to said rotatable component (see the discussion of more than one blade 245 in claim 1 above), such that rotation of said at least one blade about a food item forms at least one continuous slice of the food item (601, Figure 6);
a base (200, Figure 3) connected to said rotatable component for rotation (a cutting disk 240, Figure 3) about an axis; and
a blade plate (the cutting disk 240) connected to said base, wherein said blade plate includes a slot and said at least one blade (see the slot and the blade discussed in claim 1 above), said at least one continuous slice being collected within said base (Figure 6 shows spiral cut food 601 coming out and collected within the body 200).
Regarding claim 17, Antkowiak shows that said food processor further includes:
a processor base (101) having a rotary component (103); and
a container (104, Figure 6) configured to couple to said processor base, said container including a rotatable assembly (105),
wherein said rotatable assembly includes a coupling component (106) configured to engage said rotary component when said container is mounted to said processor base to drive said rotatable assembly and said rotatable component about the axis (Figure 4).
Regarding claim 18, Antkowiak shows that said base (200, Figure 2 shows the body 200 is a half circular piece having a notch 134 and a lower rim 131 for coupling to one side of the bowl 104) or another word, the body 200 includes an attachment area having a contour generally complementary to said rotary component (on a side of the female drive coupling 103, Figures 1 and 6).
Regarding claim 19, Antkowiak shows that said blade plate includes a first blade and a second blade, each of said first blade and said second blade having at least one cutting surface (see the discussion in claim 5 above).
Regarding claim 21, Antkowiak shows that a position of said second blade relative to said first blade defines a length of said continuous slice (see the discussion in claim 7 above).
Regarding claim 22, Antkowiak shows that said at least one cutting surface of said second blade divides said at least one continuous slice into a plurality of elongated strands (see the discussion in claim 8 above).
Regarding claim 23, as best understood, Antkowiak shows that said second blade is selected from one of a plurality of interchangeable second blades, each second blade having a distinct configuration of said at least one cutting surface (see the discussion in claim 9 above).
Regarding claim 24, as best understood, Antkowiak shows that said plurality of interchangeable second blades are mounted to a movable component connected to said blade plate, said movable component being moved to select one of said plurality of interchangeable second blades (see the discussion in claim 10 above).
Regarding claims 25-26, Antkowiak shows that a removable lid having an opening and a hollow interior configured to cooperate with said blade plate to receive said food item (see the discussion in claim 11 above) and wherein said removable lid includes a food receiving component, said food receiving component being movable between a first position, adjacent an upper surface of said lid and a second position (see the discussion in claim 12 above).
Regarding claim 28, Antkowiak shows that a plunger insertable into said opening, a force applied by said plunger maintaining contact between said food item and said blade plate (see the discussion in claim 14 above).
Regarding claim 38, as best understood, Antkowiak teaches a method of spiralizing a food item, comprising:
installing a spiralizer attachment (see the discussion in claim 1 above) within a kitchen appliance (100, Figure 1), the spiralizer attachment including a rotatable blade plate (240) having a slot and at least one blade (245 and see the discussion in claim 1 above);
arranging a food item in contact with a surface of the spiralizer attachment (Figure 6); and
operating said kitchen appliance such that said blade plate rotates about an axis relative to said food item to form at least one continuous slice of the food item (Figures 1-6);
wherein installing said spiralizer attachment includes coupling said spiralizer attachment to a rotating component (201, Figure 2) of said kitchen appliance.
Regarding claim 40, Antkowiak teaches that said spiralizer attachment is directly coupled to said rotating component (Figure 2).
Regarding claim 42, Antkowiak teaches said spiralizer attachment is indirectly coupled to said rotating component (Figure 2, the attachment 240 is indirectly coupled to the gear 203).
Regarding claim 43, Antkowiak teaches that said kitchen appliance includes a base (104) mounted to said rotating component, said spiralizer attachment being mounted to said base (Figures 1 and 6).
Regarding claim 44, Antkowiak teaches that said blade plate is rotated about an axis by a motor (Figure 6 and Para. 14 “the motor in the base”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antkowiak in view of Beber et al (US 2017/0080592) hereinafter Beber.
Regarding claims 6 and 20, Antkowiak shows all of the limitations as stated in claims above except that a height of said first blade is adjustable to control a thickness of said continuous slice.
Beber shows a kitchen appliance (Figures 1-3) including a blade assembly (36) that has a height (a distance “D” in Figure 3) of a blade (18) is adjustable relative to an upper surface of the rotating disk (34) to control a thickness of said continuous slice (Abstract and Figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade plate and the first blade of Antkowiak to have a height of said first blade to be adjustable, as taught by Beber, in order to allow varying the thickness of the food items cut by the blade (Abstract of Beber).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Antkowiak in view of Conti et al (US 10813486, effective filing date 11/11/2015).
Regarding claim 9, as best understood, Antkowiak shows all of the limitations as stated in claims above except a kit of a plurality of second blades for interchangeable second blades and each second blade having a distinct configuration of said at least one cutting surface as set forth in the claim.
However, Conti shows a kitchen appliance (Figures 1-3, 12-15) that has a blade drum including many vertical blade sets rotational and interchangeable (12-15) via a knob (370) and each blade set having a distinct configuration of said at least one cutting surface. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade plate and the second blade or vertical blade of Antkowiak to have a blade drum including many vertical blade sets rotational and interchangeable and each blade set having a distinct configuration of said at least one cutting surface, as taught by Conti, in order to allow one device to carry multiple blade sets for different purpose spiral cutting processing. This modification would have involved only routine skill in the art to accommodate the aforementioned requirements.
 Regarding claim 10, as best understood, Antkowiak shows that said plurality of interchangeable second blades are mounted to a movable component (the knob 370 and pin 396, Figure 14 of Conti) and connected to said blade plate, said movable component being moved to select one of said plurality of interchangeable second blades. See the modification in claim 9 above.
Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Antkowiak in view of Pendleton (US 5165610).
Regarding claims 13 and 27, as best understood, Antkowiak shows all of the limitations as stated in claims above except that a plurality of movable jaws adjacent the opening, the plurality of movable jaws being configured to cooperate to maintain said food item received therein aligned within said opening. 
However, Pendleton shows a cutting device that has a plurality of movable jaws (33-34) adjacent an opening of a chute (31, Figure 4), the plurality of movable jaws being configured to cooperate to maintain an item (21) received therein aligned within said opening.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lid of Antkowiak to have a plurality of movable jaws (33-34) adjacent an opening of a chute (31, Figure 4), the plurality of movable jaws being configured to cooperate to maintain an item (21) received therein aligned within said opening, as taught by Pendleton, in order to allow firmly hold the item (food) during cutting process. This modification would have involved only routine skill in the art to accommodate the aforementioned requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        2/17/2022